Citation Nr: 1613085	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent, for migraine headaches.

2.  Entitlement to an increased rating, in excess of 20 percent, for lumbar strain.

3.  Entitlement to an increased rating, in excess of 10 percent, for right knee chondromalacia. 

4.  Entitlement to an increased rating, in excess of 10 percent, for left knee chondromalacia.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for uterine fibroids.

7.  Entitlement to service connection for cardiomegaly to include as secondary to chronic anemia.  
8.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to an increased rating, in excess of 30 percent, for migraine headaches, entitlement to an increased rating, in excess of 20 percent, for lumbar strain, entitlement to an increased rating, in excess of 10 percent, for right knee chondromalacia, entitlement to an increased rating, in excess of 10 percent, for left knee chondromalacia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, her chronic anemia is related to her active duty service.

2.  Resolving all doubt in favor of the Veteran, her uterine fibroids are related to her active duty service.
3.  Resolving all doubt in favor of the Veteran, her cardiomegaly is related to her active duty service on a secondary basis as a result of service-connected chronic anemia.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for chronic anemia are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for the establishment of service connection for uterine fibroids are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for the establishment of service connection for cardiomegaly are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for her chronic anemia, uterine fibroids, and cardiomegaly are full grants of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.




Merits of the Claim

The Veteran contends that her chronic anemia, uterine fibroids, and cardiomegaly are related to her active duty service either directly or secondarily.  Resolving all doubt in the Veteran's favor, her chronic anemia, uterine fibroids, and cardiomegaly are determined to be linked to her military service either directly or secondarily and the claims will be granted. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
The Board notes initially that the Veteran is currently diagnosed, for VA purposes, with chronic anemia, uterine fibroids, and cardiomegaly.  While subsequent treatment reports and examinations indicated that the Veteran's uterine fibroids were no longer present as a result of a hysterectomy, the Board notes that the current disability element of service connection is satisfied when evidence establishes the presence of a disability during the pendency of a claim, even if it resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The current severity of the diagnosis is to be addressed when rating the claim.  Therefore, the Veteran has current disabilities as required by 38 C.F.R. § 3.303.  

With respect to the in-service element of service connection, the Board notes that the Veteran provided private emergency room treatment records that were dated during her active duty service.  Specifically, a July 1991 private record noted that the Veteran had an iron deficiency which subsequent records noted was the result of her chronic anemia.  An October 1991 private operative report noted that the Veteran seemed to have some irregularity anteriorly of the uterine cavity with the possibility of the presence of a fibroid versus some other irregularity to the uterine cavity.  Finally, an October 1994 record noted a large prominent right corpus luteum cyst, which is a type of ovarian cyst.  

A March 2011 VA examination diagnosed the Veteran with endometriosis, leiomyomas of the uterus (uterine fibroids) and ovarian cysts.  No opinion as to etiology was provided in the March 2011 VA examination.  In a September 2011 VA examination it was determined that the Veteran's anemia was related to her uterine fibroids which were not due to military service because there was no evidence that the Veteran had uterine fibroids in service.  The Board notes that the examiner did not review the Veteran's private treatment records dated during her active duty service.  A March 2013 VA examination noted that the Veteran's anemia was caused by her service-connected endometriosis.  The examiner further noted, however, that the Veteran did not, at the time have a current diagnosis of endometriosis.  Finally, the March 2013 examiner noted that the Veteran no longer had uterine fibroids due to a total abdominal hysterectomy.  
In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of current diagnoses of chronic anemia, uterine fibroids, and cardiomegaly for VA purposes, (2) the in-service private hospital records noting the Veteran had anemia, uterine fibroids, and ovarian cysts, (3) the March 2011 VA examination that diagnosed the Veteran with uterine fibroids and ovarian cysts, and (4) the March 2013 VA examination that stated that the Veteran's anemia was caused by her endometriosis.  The evidence tends to show that the Veteran's uterine fibroids are at least as likely as not related to gynecological symptoms experienced during the her active duty service and that her anemia is associated with her gynecological conditions.  The Veteran has a complex medical picture with changing diagnoses and changing manifestations that all appear to have a common etiology and are all centered around the same body system.  The Veteran's chronic anemia and uterine fibroids and their associated symptomatology have both been linked at one time or another with her service connected endometriosis and with each other.  Therefore, the Board finds that service connection is warranted for chronic anemia and uterine fibroids. 

Additionally, a November 2009 VA treatment record diagnosed the Veteran with cardiomegaly due to anemia.  As the record shows that the Veteran's cardiomegaly is caused by her chronic anemia, the Board finds that service connection is also warranted for cardiomegaly on a secondary basis due to her now service-connected chronic anemia.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for chronic anemia, uterine fibroids, and cardiomegaly has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic anemia is granted.

Service connection for uterine fibroids is granted.

Service connection for cardiomegaly is granted. 


REMAND

The Veteran is service-connected for a lumbar spine condition, currently evaluated as 20 percent disabling, right and left knee chondromalacia each rated as 10 percent disabling, and migraine headaches, evaluated as 30 percent disabling.  The Veteran stated in a July 2014 statement that she now has excruciating back pain and that her knees are always soar and puffy.  She further reported that she is having migraines daily.  Finally she noted that given her various conditions and the severe pain that she suffers, she is unable to work.

The most recent VA examinations were conducted in November 2011. VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected lumbar spine disability, right knee chondromalacia, left knee chondromalacia, and migraine headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board finds that the evidence of record raises the issue of increased severity since the last examinations.  Therefore, new VA examinations ware warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, adjudication of the Veteran's claim for TDIU is inextricably intertwined with the lumbar spine, right and left knee chondromalacia, and migraine headaches.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of her service-connected lumbar spine disability.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's lumbar spine.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of her service-connected right and left knee chondromalacia.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right and left knee chondromalacia.

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of her service-connected migraine headaches.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology to include whether the Veteran has frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's migraine headaches.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) if applicable.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


